Title: Petition of Ambrose Vasse and Others, 17 July 1803
From: Vasse, Ambrose and Others
To: Jefferson, Thomas


          
            Alexandria 17th July 1803.
          
          We the undersigned Inhabitants of the Town of Alexandria most respectfully beg leave to lay before the President of the United States the following statement & Petition.
          in the month of March last a certain Samuel Miller was indicted & convicted of a burglary commited in the store of Ambrose Vasse, one of the undersigned Petitioners, and was, during the present session of the court, sentenced To be capitally Executed on the 20th of August next. The witnesses who proved the fact were the said Ambrose Vasse and his two sons, who inhabited the upper story of the house in which they kept their store, containing flour & groceries.—about 10 oclock in the Evening mr Vasse & his sons were alarmed by a noise in the store resembling the falling down of a Barrel of flour.—upon examination they found that an alley-door, leading into the store, had been opened by some device which left no marks of violence. Entering the store, accompanied by some of their neighbors, they found the prisoner lying down on the floor, between the Tiers of flour. after the minutest inspection, they found not a single article removed out of its place, but the flour &c exactly in the same situation as they had left it when they shut up their store in the Evening. upon referring to the Indictment it will be found that the prisoner is charged with only a simple Burglary, unaccompanied by any actual robbery or theft. it was proved on the Trial, by a certain Thomas Steel, that the prisoner had been drinking very freely, and had left his house at about nine oclock that Evening, very much intoxicated. it is therefore very probable that the noise, which first alarmed mr Vasse & his sons, was caused by the prisoner’s falling with some force on the floor, when he attempted to lie down between the Tiers of flour;—for there appeared no reason whatever to suppose that the noise proceeded from the overthrow of a flour-barrel or any other article. a loaded pistol was found in his pocket, but he attempted not the least resistance.—
          having no intention to mislead by any concealment or misrepresentation of circumstances that may Tend to a fair Estimate of the character & probable reform of this man, we cannot omit stating that there was but too much reason to suspect he had been connected, in some degree, with a combination of plunderers, who had contemplated very daring & Extensive depredations, by means of pick-locks, false keys, &c. as an implement of this nature was found in his pocket, and a number of others in situations calculated to exite strong suspicions against him.—
          from the most impartial enquiries into his past life & conduct, it appears that he came to this Town late in the year 1800, or early in the year 1801, and engaged himself as a Journeyman with a mr John Harrison, a respectable boot & shoe manufacturer, since removed to the federal city. he remained in that employment for six or seven months, during which Time mr Harrison declares his character to have been not only unsuspected, but exemplary for sobriety, industry & honesty. after forming other engagements here of a similar nature, we are informed he began to indulge in many extravagances & irregularities; and there is reason to beleive that these dissipated courses brought him at length into the company & acquaintance of the persons forming the nefarious combination before mentioned. many of them are known to have been very artful & plausible men; and it is probable that the necessities, consequent from his idleness & dissipation, contributed to render him a more easy victim to their seductions.—he cannot therefore be considered among the number of those criminals, who have been irretrievably inured to guilt by long & inveterate habit; but rather as one who has been recently Initiated into crimes, by the combined influence of complexional vices & of wicked & dangerous associates.—his conduct, since his confinement in Jail, evinces a mind the most accessible to emotions of the deepest contrition, such as could scarcely be consistent with a state of depravation beyond the hopes of reform. he has been afflicted at various Times since his confinement with frightful convulsion fits, attended with such violent symptoms, as have nearly proved fatal. The physician who attended him is clearly of opinion that these fits were produced entirely by violent affections of the mind.—indeed his countenance & general appearance exhibit the injurious Effects of mental Torture, almost unexampled under similar circumstances. from the whole Tenor of his conduct, since his confinement, there seems to be no doubt of his being profoundly penetrated with the most unaffected repentance & sorrow, nor of The sincerity & ardor of his present resolutions for reform.— he is now in the flower of his age, and is possessed of uncommon intelligence for one of his opportunities, with a vivacity of mind that may, at first, have brought him into the way of criminal seduction, but may, now that it is chastised into humility, carry him more safely thro the world, and contribute to the felicity & usefulness of a reformed Life.—
          We beg leave also to suggest that a capital execution for a simple Burglary, unaccompanied by actual robbery or theft, is unprecedented in our Jurisprudence; and that suspicions of other crimes, not Judicially ascertained, ought not to aggravate the offense, of which he is actually convicted, so far as to foreclose the claims to mercy admitted by the nature of the Latter.—in the present case there would be something shocking to the sense of moral Justice if this man should be executed. for altho most of his associates have been dispersed & variously punished, yet none have incurred a greater punishment than fining, whipping & imprisonment; and there are the strongest reasons to beleive that they far exceed the guilt of this man, in the extent & number of their crimes, and the injury to individuals, besides the presumptions that exist of this man’s having been a deluded instrument in their hands.—
          We therefore earnestly and respectfully pray the president of the United States to interpose, and prevent, by a pardon, the Execution of the above mentioned Samuel Miller. 
          
            
              Ambrose Vasse
            
          
        